OPINION
Defendant-appellant George Anthony Longstreth appeals from his classification as a sexual predator pursuant to R.C. 2950.09. His counsel has filed a brief pursuant to Anders v. California
(1967), 386 U.S. 738, finding no claims of error having arguable merit. We accorded Longstreth the opportunity to file a brief on his own behalf, but he has not done so.
The State has moved to dismiss this appeal, pursuant to App.R. 18, upon the ground that the appellant has failed to file a brief. In our view, the filing of an Anders brief constitutes the filing of a brief for purposes of App.R. 18. An appeal may not be dismissed, consistently with Anders v. California, supra,
after an Anders brief has been filed, unless and until this court has completed the independent review  required by Anders, supra,
and has found no claims of error having arguable merit. Accordingly, the State's motion to dismiss this appeal is DENIED.
We have reviewed the entire record, including Exhibits 1 and 2, which are under seal, and we agree with Longstreth's appellate counsel that there are no claims of error having arguable merit. The record amply supports the trial court's finding that Longstreth is a sexual predator.
Accordingly, the judgment of the trial court is Affirmed.
GRADY, P.J., and WOLFF, J., concur.